Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148216                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 148216
                                                                    COA: 317723
                                                                    Wayne CC: 12-000439-FC
  JAMES RAHEEM RAINS,
           Defendant-Appellee.

  _________________________________________/

         By order of March 11, 2014, this Court granted motions for immediate
  consideration, to waive transcript, and for a stay of trial court proceedings. On order of
  the Court, the application for leave to appeal the November 4, 2013 order of the Court of
  Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Court of Appeals for consideration as on leave
  granted. Trial court proceedings are stayed pending the completion of this appeal. On
  motion of a party or on its own motion, the Court of Appeals may modify, set aside, or
  place conditions on the stay if it appears that the appeal is not being vigorously
  prosecuted or if other appropriate grounds appear.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 26, 2014
           p0319
                                                                               Clerk